OFFICE ACTION after RCE
This application has been reassigned to another examiner in Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.


Drawings
The drawings are objected to under 37 CFR § 1.83(a) since the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The subject matter of claim 21, as amended - the mixing tank 20 having a recirculation loop is not depicted in Figure 4.  The holding tank recirculation loop of claim 21 is seen at 26 in instant Figure 4.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	the recitation of "This disclosure features” in line 1 is an improper implied phrase.
	b.	it lacks substance as it is not an adequate and clear statement of the contents of the disclosure.  A reading of the abstract does not provide the character of the subject matter covered by the disclosure.  The abstract should be more comprehensive of the disclosed subject matter and directed to the system claim outlined in claim 21.
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01) by mentioning the multiple tanks with recirculation loops, for example.  Moreover, the word “ADVANCED” should not be included in the title per MPEP 606.
The specification is objected to as failing to provide proper antecedent basis for the subject matter of new claims 38-39.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
608.01(o) [R-2]    Basis for Claim Terminology  in Description
		The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. No term may be given a meaning repugnant to the usual meaning of the term.
		Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
	New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. >Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.<
		
See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications.  76 FR 7166, 7167 (Feb. 9, 2011):
B. Correspondence Between Specification and Claims:  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms.  Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. To meet the definiteness requirement under § 112, ¶2, the exact claim terms are not required to be used in the specification as long as the specification provides the needed guidance on the meaning of the terms (e.g., by using clearly equivalent terms) so that the meaning of the terms is readily discernable to a person of ordinary skill in the art.  Nevertheless, glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. Express definitions of claim terms can eliminate the need for any ‘‘time-consuming and difficult inquiry into indefiniteness.’’  Therefore, applicants are encouraged to use glossaries as a best practice in patent application preparation. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).  Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain.  For example, a claim with a limitation of ‘‘the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body’’ was determined to be indefinite because the terms ‘‘first and second clamping members’’ and ‘‘clamp body’’ were found to be vague in light of the specification which showed no ‘‘clamp member’’ structure being ‘‘supported by the clamp body.’  In another example, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an ‘‘opaque’’ appearance.  The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelainlike finish, which the specification distinguished from an opaque finish.  Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. (footnotes omitted).

Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.




The specification is objected to under 35 U.S.C. § 112, first paragraph, as	  failing to provide an adequate written description of the invention.
The negative limitations appearing in newly filed claims 38-39 do not have basis in the originally filed specification and thus do not comply with the written description requirement (See MPEP 2173.05(i) reproduced in part below):
2173.05(i)  Negative Limitations
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff 'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). 

Claims 38-39 are thus rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23-32, 34, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al. (US 2010/0224256 A1) in view of OBENG et al. (US 6048256).
TSENG et al. discloses a system as depicted below, comprising a plurality of material tanks 50, 51, 52; each material tank comprising at least one material for forming a chemical composition in the form of a polishing composition prepared from various components  ¶ [0003], [0009] - [0013]; a mixing tank 40 in which the materials from the material tanks are mixed to form a chemical composition and wherein the mixing tank is in fluid communication with the plurality of material tanks (Figure 1); the mixing tank has a volume of from about 10 liters to about 1500 liters [0029], the mixing tank 40 comprises a first recirculation loop 73; a holding tank 80 downstream from the mixing tank 40 and in fluid communication with the mixing tank, the holding tank 80 comprises a second recirculation loop 84; filter apparatus 130 in fluid communication with the mixing tank or the holding tank; the system does not include an in-line static or dynamic mixer between each material tank 50-52 and the mixing tank 40; wherein the mixing tank further comprises an agitator 70 or the recirculation loop 73; a quality determination unit at 74 or 83 in the form of a pH meter [0037]; wherein the mixing tank 40 has a volume of from about 40 liters to about 1500 liters [0029]; a plurality of fluid transfer units 31, 70, or 81; it is known to include load cells in contact with materials supply tanks 11 [0004];  wherein the first recirculation loop 73 is configured to recirculate the chemical composition back to the mixing tank 40 without going through a tank different from the mixing tank 40 )Figure 1); and wherein the second recirculation loop 84 is configured to recirculate the chemical composition back to the holding tank 80 without going through a tank different from the holding tank 80.






    PNG
    media_image1.png
    279
    833
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    506
    791
    media_image2.png
    Greyscale




TSENG et al. does not disclose the recited tanks and the contents therein or the heating unit.  
As seen on the next page and reproduced from the prior office action, OBENG et al. discloses a system for producing a polishing composition wherein the system (as set forth in CLAIM 37) comprises first, second, third, and fourth material tanks wherein the first material tank 120h comprises a diluent 121h, the second material tank 120f comprises an acid 121f, the third material tank 120g comprises a base 121g, and the fourth material tank 120c comprises abrasive particles 121c (note3 annotated labels below); a fluid flow controller unit (one of metering devices 123a - 123h) between each material tank and the mixing tank 110; including concentration, conductivity, or pH sensors at 130; and a heating unit at 193 and/or at 195.


    PNG
    media_image3.png
    741
    748
    media_image3.png
    Greyscale



It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the system of TSENG et al. with the recited number of tanks and their contents therein and a heater as disclosed by the analogous system of OBENG et al. for the purposes of providing the chemicals essential for the formation of a polishing composition and to store the chemicals in separate component tanks to enable flushing to change over to a different process, e.g., from metal polishing to dielectric polishing; the disposal of excess slurry mixture is avoided while slurry components are kept isolated from one another; to store the chemicals in the individual component tanks until they are needed, thereby avoiding the waste of potentially hazardous chemicals that, once mixed, cannot be economically separated (col. 3, lines 50-58; col. 4, lines 44-56); and to increase the temperature of the environment and/or the slurry via the heater unit(s) as needed - (col. 5, lines 1-7).
In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., No. 06- 1088 (Fed. Cir. Oct. 3, 2006), the Court held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the "improvement" is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.

In this instance, combining the prior art is reasonable and apparent to one skilled in the art since the combination results in a system that is more desirable, efficient, and safer since the combination enables the storage of chemicals essential for polishing compositions in separate component tanks to enable flushing to change over to a different process, to prevent the disposal of excess slurry mixture; to keep the slurry components isolated from one another, to enable the storage of said chemicals in the individual component tanks until they are needed thereby avoiding the waste of potentially hazardous chemicals that, once mixed, cannot be economically separated.
With regard to claim 31 and the size of the holding tank, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, for one skilled in the art to form the holding tank of the prior art, including TSENG et al., to be of any desired size, including within the recited size range to meet operational requirements would be well within the realm of obviousness

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al. (US 2010/0224256 A1) in view of OBENG et al. (US 6048256) as applied to claim 21 above and further in view of O’CALLAGHAN (US 6155709).

Assuming modified TSENG et al. does not disclose the load cells in contact with each material tank, O’CALLAGHAN teaches that a feed supply assembly that is applicable to textile, pharmaceutical, food, chemical and other manufacturing processes requiring accurate blending (col. 6, lines 60+) and includes a load cell (45) in contact with each material tank (4, 5, and 6) that feeds a processing device 10.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified the material tanks in modified TSENG et al. with load cells as taught by O’CALLAGHAN for the purpose of providing a relatively simple construction for the accurate control of the supply of additives to the material processing device (col. 6, lines 60+).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al. (US 2010/0224256 A1) in view of OBENG et al. (US 6048256) as applied        to claim 21 above and further in view of the admitted PRIOR ART of instant    Figures 2 or 3.
Modified TSENG et al. does not disclose the packaging station.  Instant Figures 2 and 3 in the instant application are labeled as PRIOR ART and each show a packaging station 24a, 24b, or 24 downstream of tank 20 or 21.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified TSENG et al. with a packaging station as disclosed by the admitted PRIOR ART for the purpose of packaging the mixed chemical composition.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 MAY 2022 has been entered.  This action is NON-FINAL.
 
Allowable Subject Matter
No claims stand allowed.

Conclusion
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.
With regard to the so-called unexpected results argued 1 NOV 2021, the arguments are primarily predicated on the mixing tank of a volume lacking a stirrer or baffle.  However, the base reference to TSENG et al. herein has tanks 40 and 80 defining volumes therein that lack a stirrer or baffle.  Nevertheless, such arguments are no longer commensurate with the claimed invention since the language related to the mixing tank not including a stirrer or baffle was removed from claim 21 filed with the RCE:  

    PNG
    media_image4.png
    361
    840
    media_image4.png
    Greyscale


Furthermore, the arguments refer only to the system described in the instant application and not to the individual claims of the application.  As such, the arguments do not establish that the assertions of nonobviousness are commensurate in scope with the claims.  Note the argued advantages such as lot-to-lot variation, throughput, reduced wastes (although addressed in OBERG), etc. are certainly lacking from the claims.  Such benefits would fail to define over the prior art applied herein since these aspects fail to define any structural features that could possibly define over the prior art:  
As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   

APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
The instant examiner also notes ALL of the structure depicted instant Figures 1 and 4 showing the invention can readily be found and applied against such subject matter - see cited prior art attached hereto. 
The subject matter of new claims 38-39, both subject to a 112(a) rejection, is clearly seen in Figure 2 of TSENG et al. since the recirculation loops 73 and 84 each lack a tank other than the respective mixing tank and holding tank.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses systems including supply tanks, mixing and/or holding tanks, with one or more of the tanks including recirculation loops.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

















/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





24 August 2022